DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2020, 03/15/2021, and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control elements” in claim 7, “release device” in claim 14, “transverse strut” in claim 16, and “handle elements” in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Kevlar”, which is a trade name or a mark used in commerce, has been noted in this application (specification paragraph [0065] and claim 23). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claims 1-22 are objected to because of the following informalities:  Claim 1 “Cargo management system” should read “A cargo management system”; Claims 2-22 “Cargo management system” should read “The cargo management system” to clarify that the same “cargo management system” is being discussed throughout.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, and 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 1, 5, 8, 9, 17, and 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 1 and 14, the phrase “if” renders the claim indefinite because it is unclear whether the limitations following the “if following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim 1 recites the limitations “the loose piece items to be present individually or gathered together in a container-like receptacle” in lines 3-4 and “wherein the container-like receptacle comprises” in line 30. As written, “a container-like receptacle” is not required by the claim, as the loose piece items may be presented individually without the “container-like receptacle”. Therefore, it is unclear if the limitations following “wherein the container-like receptacle comprises” is required by the claim. Therefore, the claim is vague and indefinite.
Regarding claim 3, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 6 recites the limitation "the motors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the control unit” in line 3. There is insufficient antecedent basis for this limitation in the claim. Further, claim 8 recites “a control unit” in line 3. It is unclear if this “control unit” is the same as “the control unit” in the same line. Therefore, the claim is vague and indefinite.

Claim 14 recites the limitations "the two parts" in line 3, "the connection" in line 5, "the holding element" and "the connecting element" in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 7, claim limitation “means of the control elements” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what “means” of “the control elements” are and are capable of performing, since “element” is a nonce term or a non-structural term having no specific structural meaning and thus it is unclear what structure is performing the act. Further, the claims, specification, and drawings do not provide structure or definitions for “control elements”. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claim 20, claim limitation “means are formed by means of which visual and/or electronic checking and assignment of the device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what “means” are “formed” as “device”, since “device” is a nonce term or a non-structural term having no specific structural meaning; additionally, it is unclear what structure is capable of performing the act of forming the “device”; further, it is unclear what structure is capable of being “visual and/or electronic checking… preferably by near-field communication” or what structure is performing the act.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 1-23, if rejected below under 35 USC § 102 or 35 USC § 103, are rejected as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 9-16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann (DE 10158298 C1) in view of Byrd (US 4,216,927).

Regarding claim 1, Lohmann teaches a cargo management system (Figs. 1-5) for loading and unloading cargo (“airfreight”, translated Abstract) into and out of a cargo area (“loading room”, translated Abstract) of a mobile object (“aircraft”, translated Abstract), the cargo being in the form of pallets (Figs. 1-5, “pallet”, 4), containers and loose piece items such as bags, suitcases, packages and the like, it being possible for the loose piece items to be present individually or gathered together in a container-like receptacle (“the pallet 4, which is also a container (e.g. B. Container with the dimensions 125''*96''”, Para. [0030], translation), comprising: a conveying device (Fig. 1, “lift loader”, 5), which is arranged outside the cargo area (“external lift loader 5”, Para. [0036], translation) and conveys the cargo to an entrance region (Fig. 1, “door area”, 2) of the cargo area of the mobile object; a cargo handover module (Fig. 1-5, “control panel”, 6) arranged in the entrance region of the cargo area of the mobile object (“The pallet 4 to be loaded is transported by an external lift loader 5 into the door area 2 and there is taken over by the transverse groups 21 and 22 of erectable PDUs 27 (sometimes referred to as self-raising roller drive units) if the operator gives the corresponding command by joystick deflection at the control panel 6 described further below…The control unit 7 (see FIG. 6 ) detects that a pallet 4 has been driven in on the basis of the preceding PDU control and evaluation of the signals from sensors 28 located in the door area 2 integrated in the PDUs 27 and stores corresponding information.”, Para. [0037], translation; thus the module is at least partially arranged in the entrance region or “door area” 2), the cargo handover module accepting the supplied cargo and passing it on into the cargo area, the cargo being orientatable on the cargo handover module before being passed on into the cargo area (“The control unit 7 (see FIG. 6 ) detects that a pallet 4 has been driven in on the basis of the preceding PDU control and evaluation of the signals from sensors 28 located in the door area 2 integrated in the PDUs 27 and stores corresponding information. Subsequently, the operating mode “turning” is used by the operator by means of a switch 62 of the control panel 6 (cf. FIG. 6) is triggered and the joystick 61 is deflected to the right (due to the intended right rotation). On account of the previous entry of pallet 4 stored by control unit 7, the pallet starts the rotation process with control of PDUs 27 according to their group allocation and a first (loading) rotation phase, which is illustrated in FIG. 2.”, Paras. [0037]-[0038], translation); and at least one intermediate conveying device (Fig. 1, “PDUs”, 13), arranged downstream from the cargo handover module in the cargo area (Fig. 1 shows “PDUs” 13 arranged under/downstream “door area” 2), for conveying the cargo onwards within the cargo area (Fig. 1; “8 The pallet 4 is then transported further to the determination position in the rear loading space 1 in the usual manner by deflecting the joystick 61 of the control panel 6 to the right by means of the PDUs 13 in the loading space 1”, Para. [0044], translation); wherein the cargo handover module comprises: a base unit (Fig. 1, “cargo space”, 1), which can be arranged in the entrance region of a cargo area (Fig. 1 shows “cargo space” 1 arranged in “door area” 2) and comprises four edge regions (Fig. 1, four edge areas of “cargo space” 1) which span a transport area between them (Fig. 1, area of “cargo space” 1 between edges of “cargo space” 1), at least two input elements, which are arranged in a first edge region of the four edge regions of the base unit (Fig. 1, “roller elements”, 25; at least two shown at at least a first edge region of the four edge regions of “cargo space” 1) and by means of which the cargo can be received in the entrance region of the cargo area and conveyed onwards to the base unit (“The door region 2 comprises the entire region of the cargo space 1 which is provided with load-carrying, non-driving roller elements 25 in FIG. 1.”, Para. [0031], translation), at least two output elements, which are arranged in a second edge region of the four regions of the base unit (Fig. 1, “roller elements”, 25; at least two shown at least a second, adjacent, edge region of the four edge regions of “cargo space” 1), preferably offset through 90° from the first edge region (Fig. 1 shows “cargo space” 1 edges forming a rectangle, and thus each edge is offset 90° from another adjacent edge), and by means of which the cargo can be conveyed onwards from the base unit into the cargo area (“The pallet 4 is then transported further to the determination position in the rear loading space”, Para. [0044], translation), a plurality of transport devices (Figs. 1-5, “PDUs” 27; “active roller drive units 27, which are designated in the following by PDU 27”, Para. [0032], translation), which are arranged integrally in the base unit (“The control unit 7 (see FIG. 6 ) detects that a pallet 4 has been driven in on the basis of the preceding PDU control and evaluation of the signals from sensors 28 located in the door area 2 integrated in the PDUs 27 and stores corresponding information.”, Para. [0037], translation), distributed over the transport area on the upper face of said unit (Figs. 1-5 show “PDUs” 27 on upper face of system with “control unit” 7 from Fig. 6), and by means of which the cargo supplied via the input elements can be orientated and passed on to the output elements, and guide elements (Figs. 1-5, “stop elements”, 26), which are arranged in a third and fourth edge region of the four edge regions of the base unit (Figs. 1-5 show “stop elements” 26 at top and right edge regions of the system controlled by “control unit” 7) so as to prevent the cargo from moving out over the transport area when being supplied to the transport area (“Any collisions of the rotating pallet 4 with limiting parts of the loading space 1 are caught or prevented by the stop rails 26 and by vertical guide rollers 31 on the frame of the door opening 3.”, Para. [0043]).
Lohmann does not expressly disclose wherein the container-like receptacle comprises: a support structure comprising a base part and two side elements arranged thereon and positioned opposite one another, a shell element, which is connectable to the support structure in such a way that the support structure and the shell element connected thereto define between them a space, enclosed on at least five sides, for receiving the loose piece items, the support structure and/or the shell element being configured in such a way that, if a limit defined in advance on a force acting on the support structure and/or the shell element is exceeded, the support structure and/or the shell element release the space enclosed thereby, and thus enable relative mobility of the piece items received in the space, with respect to one another and to the container-like receptacle and an environment surrounding it, which is equal to the mobility of piece items which are not received in the container-like receptacle.
However, in an analogous aircraft cargo system art, Byrd teaches wherein the container-like receptacle (Figs. 1-5, “storage and handling system”, 10) comprises: a support structure (Figs. 2-5, “top platform”, 12) comprising a base part and two side elements arranged thereon (“each platform consisting of a flat rectangular base and two side walls”, Claim 1) and positioned opposite one another (Figs. 2-5 show “two side walls” of “top platform” 12 is opposite one another), a shell element (Fig. 3, “middle platform”, 14), which is connectable to the support structure (Fig. 3 shows “top platform” 12 and “middle platform” 14 connected) in such a way that the support structure and the shell element connected thereto define between them a space (“storage chamber area includes three distinct platform components, a top 12, a middle 14 and a bottom 16”, Col. 2, Lines 36-38), enclosed on at least five sides (Fig. 3 shows “top platform” 12 and “middle platform” 14 connected and having a shape of at least six sides including the “back wall” 18 of “top platform” 12), for receiving the loose piece items (“a system for storing and handling cargo and baggage”, Col. 1, Lines 7-8; note, this is an intended use recitation), the support structure and/or the shell element being configured in such a way that, if a limit defined in advance on a force acting on the support structure and/or the shell element is exceeded, the support structure and/or the shell element release the space enclosed thereby, and thus enable relative mobility of the piece items received in the space, with respect to one another and to the container-like receptacle and an environment surrounding it (“FIGS. 2 through 5 show the various positions or modes of the loading sequence. The baggage loader places cargo or baggage on the top platform 12. During this initial stage, all the platforms are stacked adjacent to the fuselage door area 30. When the top platform is fully loaded it is moved on the roller tracks in a direction away from the fuselage door area revealing the middle platform 14 underneath. The platforms may be positioned manually by the baggage loader by means of a hand crank or other similar device. They may also be automatically positioned through use of a motor or engine”, Col. 2, Lines 62-68 – Col. 3, Lines 1-5; thus a force is acted on the “top platform” 12 by the loader, hand crank, device, motor, or engine which causes the “top platform” 12 to have mobility, revealing the “middle platform” 14), which is equal to the mobility of piece items which are not received in the container-like receptacle (“When the top platform is fully loaded it is moved on the roller tracks in a direction away from the fuselage door area revealing the middle platform 14 underneath”,  Col. 2, Lines 66-68 – Col. 3, Lines 1; Figs. 2-3 shows that the mobility after the “top platform” 12 is loaded and moved revealing the “middle platform” 14 is equal to the space reveal and not yet loaded, or not received in the container-like receptacle; additionally, Fig. 2 shows that the “top platform” 12 and “middle platform” 14 are roughly the same size).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann wherein the container-like receptacle comprises: a support structure comprising a base part and two side elements arranged thereon and positioned opposite one another, a shell element, which is connectable to the support structure in such a way that the support structure and the shell element connected thereto define between them a space, enclosed on at least five sides, for receiving the loose piece items, the support structure and/or the shell element being configured in such a way that, if a limit defined in advance on a force acting on the support structure and/or the shell element is exceeded, the support structure and/or the shell element release the space enclosed thereby, and thus enable relative mobility of the piece items received in the space, with respect to one another and to the container-like receptacle and an environment surrounding it, which is equal to the mobility of piece items which are not received in the container-like receptacle, as taught by Byrd, “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” (Byrd, Col. 1, Lines 30-35).

Regarding claim 3, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: the input elements in the first edge region are formed in the manner of rollers (Fig. 1, “roller elements”, 25; at least two shown at at least a first edge region of the four edge regions of “cargo space” 1), the output elements in the second edge region are formed in the manner of rollers (Fig. 1, “roller elements”, 25; at least two shown at at least a second, adjacent, edge region of the four edge regions of “cargo space” 1), the transport devices which are arranged distributed over the transport area of the base unit may be formed in the manner or rollers or balls (Figs. 1-5, “PDUs” 27; “active roller drive units 27, which are designated in the following by PDU 27”, Para. [0032], translation), and further transport means in the form of rails or the like are arranged on the transport area (“The feed has at least two transverse groups (21,22) and one longitudinal group (23) of traction drives and drives (11,51)”, Abstract, Translation; rails shown in Fig. 1, most clearly at 11 and 51).

Regarding claim 4, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: the input elements (Fig. 1, “roller elements”, 25; at least two shown at at least a first edge region of the four edge regions of “cargo space” 1), the output elements (Fig. 1, “roller elements”, 25; at least two shown at at least a second, adjacent, edge region of the four edge regions of “cargo space” 1) and/or the transport devices (Figs. 1-5, “PDUs” 27; “active roller drive units 27, which are designated in the following by PDU 27”, Para. [0032], translation) are configured in such a way that they make it possible for the cargo to be received, orientated and passed on manually and/or with the assistance of motor power (“Only PDUs 27 which are controllable with respect to rotational speed can be used in the door area, so that different traction speeds are brought about at different locations on the pallet. They must be controllable in terms of their pressing force so that the pressing force can be changed in dependence on the transmitted traction speed. For this purpose, two-motor roller drive units are best suited, so that pressing force and traction force can be adjusted independently of one another… Only PDUs 27 installed within the door area 2 are involved in the turning process, of which at most six, i.e. three of the available groups 21 to 24 are used for turning.”, Para. [0034]-[0035]).

Regarding claim 5, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: in the transport area of the base unit, at least two drive units facing in different directions are arranged, preferably offset through 90° with respect to one another (“The feed has at least two transverse groups (21,22) and one longitudinal group (23) of traction drives and drives (11,51)”, Abstract, Translation; Fig. 1 shows “transverse groups” 21,22 are offset through 90°; “The PDUs 27 in the door area 2 are divided into a plurality of groups of reel drive units 27, namely, two transverse groups 21 and 22 and two longitudinal groups 23 and 24, according to the invention.”, Para. [0033]), which have roller-like conveyor elements which are driveable by a motor (“Only PDUs 27 which are controllable with respect to rotational speed can be used in the door area, so that different traction speeds are brought about at different locations on the pallet. They must be controllable in terms of their pressing force so that the pressing force can be changed in dependence on the transmitted traction speed. For this purpose, two-motor roller drive units are best suited, so that pressing force and traction force can be adjusted independently of one another… Only PDUs 27 installed within the door area 2 are involved in the turning process, of which at most six, i.e. three of the available groups 21 to 24 are used for turning.”) arranged integrally in the base unit (Fig. 1, “cargo space”, 1; “PDUs 27 installed within the door area 2”, Para. [0033], translation; “The door region 2 comprises the entire region of the cargo space 1 which is provided with load-carrying, non-driving roller elements 25 in FIG. 1.”, Para. [0031], translation), the drive units being arranged sunk into the transport area of the base unit and being able to be lifted again by a lifting device to pass on the cargo, in such a way that the conveying elements protrude from the transport area of the base unit so as to take over the cargo from the input elements (Fig. 1, “roller elements”, 25; note, “roller elements” 25 are non-driven/passive; at least two shown at at least a first edge region of the four edge regions of “cargo space” 1) by motor power, convey it onwards onto the transport area of the base unit (“Only PDUs 27 which are controllable with respect to rotational speed can be used in the door area, so that different traction speeds are brought about at different locations on the pallet. They must be controllable in terms of their pressing force so that the pressing force can be changed in dependence on the transmitted traction speed. For this purpose, two-motor roller drive units are best suited, so that pressing force and traction force can be adjusted independently of one another”, Para. [0034]), and from there, after the cargo is orientated by means of the transport devices, to output it into the cargo space (“PDUs 27 installed within the door area 2 are involved in the turning process, of which at most six, i.e. three of the available groups 21 to 24 are used for turning.”, Para. [0035]), preferably to the intermediate conveying device arranged therein, via the output elements (Fig. 1, “roller elements”, 25; note, “roller elements” 25 are non-driven/passive; at least two shown at at least a second, adjacent, edge region of the four edge regions of “cargo space” 1), preferably in an accelerated manner (Fig. 1; “8 The pallet 4 is then transported further to the determination position in the rear loading space 1 in the usual manner by deflecting the joystick 61 of the control panel 6 to the right by means of the PDUs 13 in the loading space 1”, Para. [0044], translation).

Regarding claim 6, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: the motors, arranged integrally in the base unit, and the lifting device may be actuable by means of a control unit (“The control unit 7 (see FIG. 6 ) detects that a pallet 4 has been driven in on the basis of the preceding PDU control and evaluation of the signals from sensors 28 located in the door area 2 integrated in the PDUs 27 and stores corresponding information.”, Para. [0037], translation), which is arranged integrally in the base unit and can be connected in a wired or wireless manner to a device provided in the cargo area (“The pallet 4 to be loaded is transported by an external lift loader 5 into the door area 2 and there is taken over by the transverse groups 21 and 22 of erectable PDUs 27 (sometimes referred to as self-raising roller drive units) if the operator gives the corresponding command by joystick deflection at the control panel 6 described further below…The control unit 7 (see FIG. 6 ) detects that a pallet 4 has been driven in on the basis of the preceding PDU control and evaluation of the signals from sensors 28 located in the door area 2 integrated in the PDUs 27 and stores corresponding information.”, Para. [0037], translation; thus both using wired or wireless connections to send “signals” from “sensors 28”).

Regarding claim 9, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: by means of the output elements (Fig. 1, “roller elements”, 25; at least two shown at at least a second, adjacent, edge region of the four edge regions of “cargo space” 1), cargo can be received from the cargo area (Figs. 2-5, shows “pallet” 4 received in a “loading room” over “roller elements” 25), preferably the intermediate conveying device (Fig. 1, “PDUs”, 13) arranged therein, and conveyed onwards to the base unit (Fig. 1; “The pallet 4 is then transported further to the determination position in the rear loading space 1 in the usual manner by deflecting the joystick 61 of the control panel 6 to the right by means of the PDUs 13 in the loading space 1”, Para. [0044], translation) it being possible for the supplied cargo to be orientated there by means of the transport device (“PDUs 27 installed within the door area 2 are involved in the turning process, of which at most six, i.e. three of the available groups 21 to 24 are used for turning.”, Para. [0035]) and passed on to the input elements (Fig. 1, “roller elements”, 25; at least two shown at at least a first edge region of the four edge regions of “cargo space” 1), and subsequently to be conveyed via the entrance region of the cargo area (“The door region 2 comprises the entire region of the cargo space 1 which is provided with load-carrying, non-driving roller elements 25 in FIG. 1.”, Para. [0031], translation) to the conveyor device arranged outside the cargo area by means of the input elements (“The pallet 4 is then transported further to the determination position in the rear loading space 1 in the usual manner by deflecting the joystick 61 of the control panel 6 to the right by means of the PDUs 13 in the loading space 1. The unloading takes place in principle in the opposite manner, the pallet 4 being moved into the door region 2 by deflection of the joystick 61 on the control panel 6 to the left until a floor marking 32 on the floor is reached in the vicinity of the door opening 3. After turning on the "turning" mode and by deflecting the joystick 61 to the left, the turning process to the left is initiated. Due to the preceding entry of the pallet 4 from the loading space 1 into the door area 2 stored by the control unit 7, the control unit 7 starts the rotation process with PDU control according to a first (unloading) rotation phase”, Paras. [0044]-[0045]; note, “roller elements” 25 are shown underneath “pallet” 4 in Fig 4).

Regarding claim 10, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: the intermediate conveying device (Fig. 1, “PDUs”, 13) arranged in the cargo area is a roller plate (“In all PDUs 27 and 13, the drive roller 29 is activated in all operating states”, para. [0059]), a motor-driven conveyor belt covering the floor of the cargo area in a planar manner, or a combination thereof.

Regarding claim 11, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) wherein: at the support structure (Figs. 2-5, “top platform”, 12) and/or the shell element (Fig. 3, “middle platform”, 14) of the container-like receptacle (Figs. 1-5, “storage and handling system”, 10), at least one holding element (Figs. 1-5, “side rollers”, 26) is formed, by means of which the support structure and the shell element are interconnected (Fig. 5 shows “top platform” 12 and “middle platform” 14 interconnected at “side rollers” 26).

Regarding claim 12, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) teaches wherein: the shell element (Fig. 3, “middle platform”, 14) consists of at least two parts (Fig. 4, second shell element “bottom platform” 16 shown nested around “middle platform” 14, the combination of “middle platform” 14 and “bottom platform” 16 making up the two parts of the shell element), which are interconnected by means of a connecting element (Fig. 5 shows “top platform” 12 and “middle platform” 14 interconnected at “side rollers” 26).

Regarding claim 13, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) wherein: the shell element (Fig. 3, “middle platform”, 14) encloses the support structure (Figs. 2-5, “top platform”, 12) in a wall-free region spanned between the base part and the side elements (“each platform consisting of a flat rectangular base and two side walls”, Claim 1; “middle platform” 14 shown encloses all of “top platform” 12 except the “back wall” 18, thus encloses the wall-free region of “top platform” 12), so as to form the space enclosed by the support structure and the shell element (Fig. 3, space enclosed by “top platform” 12 and “middle platform” 14).

Regarding claim 14, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) further comprising at least one release device (Fig. 1, “power shuttle”, 38), which is arranged between the support structure (Figs. 2-5, “top platform”, 12) and the shell element (Fig. 3, “middle platform”, 14; Fig. 1 shows “power shuttle” 38 extending upward between each of the platforms) or between the two parts of the shell element (Fig. 4, second shell element “bottom platform” 16 shown nested around “middle platform” 14, the combination of “middle platform” 14 and “bottom platform” 16 making up the two parts of the shell element) and is configured in such a way that it opens if the limit defined in advance on the force acting on the support structure and/or the shell element is exceeded, and releases the connection between the support structure and the shell element or the connection (Fig. 5 shows “middle platform” 14 and “bottom platform” 16 interconnected at “side rollers” 26) between the at least two parts of the shell element (“power shuttle 38 moves the platforms along the roller tracks. The power shuttle is located between and parallel to the floor mounted roller tracks 24 and 26. The power shuttle is driven by a motor 40 as shown in FIG. 1”, Col. 3, Lines 7-11; inherently, a force must be acting on the platforms, in this case using “power shuttle” 38, to move the platforms), the release device being formed in the holding element or in the connecting element (Fig. 1, “floor mounted roller tracks 24 and 26”; “The power shuttle is located between and parallel to the floor mounted roller tracks 24 and 26.”, Col. 3, Lines 8-10).

Regarding claim 15, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) further comprising buffer elements (Fig. 2, “side rollers”, 36; providing a buffer from the walls of “fuselage” 28 and sides of platforms 12, 14, and 16), which enclose upper edges of the side elements of the container-like receptacle in the width direction of the support structure (Figs. 1-5 shows “side rollers” 36 at the upper edges, specifically at corners, of “top platform” 12 enclosing the “top platform” 12 width wise inside the ”fuselage” 28, additionally protruding in the width direction from the top edge).

Regarding claim 16, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) further comprising at least one transverse strut (Figs. 1-5, “side rollers”, 36), which is arranged extending in the width direction of the support structure on upper edges of the side elements (“Side rollers 36 which protrude from the side of each storage platform seat in the roller tracks 32 and 34”, Col. 2, Lines 59-61; also shown protruding in the width direction from the top of the sides of the platforms in Figs. 1-5) in such a way that the transverse strut interconnects the side elements (Fig. 5 shows “top platform” 12 and “middle platform” 14 interconnected at “side rollers” 26 which are protruding from the sides of the platforms), the shell element (Fig. 3, “middle platform”, 14) being connectable to the support structure  (Figs. 2-5, “top platform”, 12) in such a way that the shell element extends over the transverse strut so as to be supported by said strut (Figs. 1-5 show “middle platform” 14 inner outer surface over and connected to the “side rollers” 26; further shown supported by “side rollers” 26 in “wall mounted roller tracks” 32 and 34), in such a way that the support structure and the shell element connected thereto together define a completely enclosed space (Fig. 3 shows “top platform” 12 and “middle platform” 14 connected and defining an enclosed space within).

Regarding claim 19, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) wherein: the support structure (Figs. 2-5, “top platform”, 12) is stackable (Fig. 2 shows “top platform” 12 stackable with “middle platform” 14 and “bottom platform” 16). 

Regarding claim 20, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) wherein: in the support structure (Figs. 2-5, “top platform”, 12) and/or the shell element (Fig. 3, “middle platform”, 14), means are formed by means of which visual and/or electronic checking and assignment of the device (Figs. 2-3, “small door”, 22; “A small door 22 is furnished in the back wall 18 to provide possible access to the rear of the storage area.”, Col. 2, Lines 41-43; thus providing access for a means of visual checking, in this case manually), preferably by near-field communication, are possible.

Regarding claim 21, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) wherein: the mobile object is a narrow-body aircraft (Fig. 1, “fuselage”, 28; “aircraft fuselage”, Abstract), and the limit defined in advance on the force acting on (“FIGS. 2 through 5 show the various positions or modes of the loading sequence. The baggage loader places cargo or baggage on the top platform 12. During this initial stage, all the platforms are stacked adjacent to the fuselage door area 30. When the top platform is fully loaded it is moved on the roller tracks in a direction away from the fuselage door area revealing the middle platform 14 underneath. The platforms may be positioned manually by the baggage loader by means of a hand crank or other similar device. They may also be automatically positioned through use of a motor or engine”, Col. 2, Lines 62-68 – Col. 3, Lines 1-5; thus a force is acted on the “top platform” 12 by the loader, hand crank, device, motor, or engine which causes the “top platform” 12 to have mobility, revealing the “middle platform” 14) the support structure (Figs. 2-5, “top platform”, 12) and/or the shell element (Fig. 3, “middle platform”, 14) of the container-like receptacle  (Figs. 1-5, “storage and handling system”, 10) is less than a maximum admissible load, acting in any direction, which can be received in the cargo area of the narrow-body aircraft (Implicitly shown, as the “maximum admissible load” is the load to fill the three platforms of Figs. 4-5 and the force required to move a single platform to reveal another is inherently less than the load of all three platforms filled).
Lohmann as modified by Byrd does not expressly disclose in particular does not exceed 300 N.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd to further include in particular does not exceed 300 N, since because the maximum force or load are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the maximum force or load could provide benefits to providing the safe speed of moving cargo and loading cargo, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Lastly, “the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Byrd teaches (note, Byrd is relied upon to teach limitations drawn to the “container-like receptacle” “to prevent undue reaching by baggage handlers by allowing a single baggage handler inside the aircraft to load the entire compartment without leaving the door area” and “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 30-35]) wherein: the container-like receptacle (Figs. 1-5, “storage and handling system”, 10) may be used for storing loose piece items (“a system for storing and handling cargo and baggage”, Col. 1, Lines 7-8) received therein in a cargo area of the narrow-body aircraft (Fig. 1, bottom half of “fuselage” 28), and the base part and the side elements connected to the base part (“each platform consisting of a flat rectangular base and two side walls”, Claim 1) may be configured in such a way that they follow the contour of the cargo area cross section (Fig. 1 shows platforms follow the contour of the lower half of “fuselage” 28, in order to maximize the space inside: “to more efficiently use the limited amount of cargo and baggage space available.” [Byrd, Col. 1, Lines 34-35]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann (DE 10158298 C1) in view of Byrd (US 4,216,927) as applied to claim 1 above, further in view of Fenner et al. (US 4,780,043).

Regarding claim 2, Lohmann as modified by Byrd teaches the cargo management system according to claim 1, but does not expressly disclose wherein: the conveying device arranged outside the cargo area is a conveying vehicle or a variable-length conveyor belt.
However, in an analogous aircraft cargo system art, Fenner teaches wherein: the conveying device (Fig. 1, “equipment”, 15) arranged outside the cargo area (Fig. 1, shows “equipment” 15 arranged outside “lower lobe compartment of the aircraft” 13) is a conveying vehicle (Fig. 1, “vehicle”, 23) or a variable-length conveyor belt (Fig. 1, “belt conveyor”, 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd wherein: the conveying device arranged outside the cargo area is a conveying vehicle or a variable-length conveyor belt, as taught by Fenner, to have a means to get cargo from the ground, outside of the aircraft, into the aircraft and to more efficiently use the limited cargo space available by keeping larger equipment outside the aircraft.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann (DE 10158298 C1) in view of Byrd (US 4,216,927) as applied to claim 1 above, further in view of Helmner (US 5,170,968).

Regarding claim 7, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: at least one of the guide elements (Figs. 1-5, “stop rails”, 26) arranged in the third and fourth edge region of the four edge regions of the base unit (Figs. 1-5 show “stop elements” 26 at top and right edge regions of the system controlled by “control unit” 7) may have control elements (Fig. 1, “vertical guide rollers, 31) which are protected by a protective wall formed by a part of the guide element (“Any collisions of the rotating pallet 4 with limiting parts of the loading space 1 are caught or prevented by the stop rails 26 and by vertical guide rollers 31 on the frame of the door opening 3.”, Para. [0043], Translation; thus protected by wall of “stop rails” 26) facing the transport devices (Fig. 1 shows “stop rails” 26 facing inside the “cargo space” 1 containing “PDUs” 27, the control unit (Fig. 6, “control unit” 7) being operable by means of the control elements so as integrally to control the input and output elements, the transport devices, the drive units and further devices present in the cargo area such as the intermediate conveying device (“The control unit 7 (see FIG. 6 ) detects that a pallet 4 has been driven in on the basis of the preceding PDU control and evaluation of the signals from sensors 28 located in the door area 2 integrated in the PDUs 27 and stores corresponding information. Subsequently, the operating mode “turning” is used by the operator by means of a switch 62 of the control panel 6 (cf. FIG. 6) is triggered and the joystick 61 is deflected to the right (due to the intended right rotation). On account of the previous entry of pallet 4 stored by control unit 7, the pallet starts the rotation process with control of PDUs 27 according to their group allocation and a first (loading) rotation phase, which is illustrated in FIG. 2.”, Paras. [0037]-[0038], translation).
Lohmann as modified by Byrd does not expressly disclose control elements, which are arranged in recesses formed in the guide element. 
However, in an analogous aircraft cargo system art, Helmner teaches control elements, which are arranged in recesses formed in the guide element (“Thus the pulley and the belt should be provided with positive driving means in accordance with claim 3. For example, the pulley may be designed as a pin feed drum with projections which engage in matching drive recesses in the belt, or the belt may be of toothed design, at least in the portion coming into contact with the pulley, with the pulley taking the form of a toothed drum in accordance with already familiar engineering practice. Obviously the traction element need not be designed as a belt in the narrowest of senses but may also take the form if, for example, a chain-like element. This should, however, be of plastics material in order to minimize its weight.”, Col. 5, Lines 35-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd to further include control elements, which are arranged in recesses formed in the guide element, as taught by Helmner, to more efficiently use the space available, such as within the stop rails/guide elements of the system of Lohmann.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann (DE 10158298 C1) in view of Byrd (US 4,216,927) as applied to claim 1 above, further in view of Marrero (US 6,616,103).

Regarding claim 8, Lohmann as modified by Byrd teaches the cargo management system according to claim 1. Further, Lohmann teaches wherein: the control unit (Fig. 6, “the control unit”, 7) is actuable by means of a control unit (Note, as claim and as best understood, a control unit is inherently actuable by a control unit or itself; “The control unit 7 (see FIG. 6 ) detects that a pallet 4 has been driven in on the basis of the preceding PDU control and evaluation of the signals from sensors 28 located in the door area 2 integrated in the PDUs 27 and stores corresponding information. Subsequently, the operating mode “turning” is used by the operator by means of a switch 62 of the control panel 6 (cf. FIG. 6) is triggered and the joystick 61 is deflected to the right (due to the intended right rotation). On account of the previous entry of pallet 4 stored by control unit 7, the pallet starts the rotation process with control of PDUs 27 according to their group allocation and a first (loading) rotation phase, which is illustrated in FIG. 2.”, Paras. [0037]-[0038], translation). 
Lohmann as modified by Byrd does not expressly disclose the control unit which is arranged preferably removably in the cargo area and/or carried by an operator so as to give instructions to the control unit in a wired and/or wireless manner, preferably from outside the cargo area.
However, in an analogous aircraft cargo art, Merrero teaches the control unit which is arranged preferably removably in the cargo area and/or carried by an operator so as to give instructions to the control unit in a wired and/or wireless manner (Fig. 1, “remote control unit” 89; “The conveyor 82 can also advantageously be remotely operated so that a user U may control the conveyor 82 at a remote location with a remote control unit 89.”, Col. 11, Lines 19-22; additionally shows “computers” 94 in Fig. 6), preferably from outside the cargo area.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd to further include the control unit which is arranged preferably removably in the cargo area and/or carried by an operator so as to give instructions to the control unit in a wired and/or wireless manner, preferably from outside the cargo area, as taught by Merrero, to be able to control the cargo management system remotely without requiring a user to reach the control panel.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann (DE 10158298 C1) in view of Byrd (US 4,216,927) as applied to claim 1 above, further in view of Huber et al. (US 2018/0111689 A1).

Regarding claim 17, Lohmann as modified by Byrd teaches the cargo management system according to claim 1, but does not expressly disclose wherein: the base part and/or the side elements of the support structure of the container-like receptacle are configured in such a way that they can receive and retain escaped liquids in the space, preferably in an amount of several millilitres to a few litres, in particular three litres.
However, in an analogous aircraft cargo system art, Huber teaches wherein: the base part and/or the side elements of the support structure of the container-like receptacle are configured in such a way that they can receive and retain escaped liquids in the space (“The surface units are preferably designed to form a gas-tight and/or watertight barrier between their upper side and their underside. This prevents liquids from penetrating into the space below the surface units. Furthermore, the rooms above and below the surface units can be filled with halon for suffocating fires.”, Para. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd wherein: the base part and/or the side elements of the support structure of the container-like receptacle are configured in such a way that they can receive and retain escaped liquids in the space, as taught by Huber, since “this prevents liquids from penetrating into the space below the surface units. Furthermore, the rooms above and below the surface units can be filled with halon for suffocating fires.” (Huber, Para. [0011]).
Lohmann as modified by Byrd, further modified by Huber does not expressly disclose preferably in an amount of several millilitres to a few litres, in particular three litres. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd, further modified by Huber to further include preferably in an amount of several millilitres to a few litres, in particular three litres, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann (DE 10158298 C1) in view of Byrd (US 4,216,927) as applied to claim 1 above, further in view of Davies (US 4,000,870).

Regarding claim 18, Lohmann as modified by Byrd teaches the cargo management system according to claim 1, but does not expressly disclose wherein: the container-like receptacle additionally comprises handle elements which are attached to the base part and/or the side elements of the support structure and make manual orientation of the container-like receptacle possible.
However, in an analogous aircraft cargo system art, Davies teaches wherein: the container-like receptacle additionally comprises handle elements which are attached to the base part and/or the side elements of the support structure and make manual orientation of the container-like receptacle possible (“said quick fittings have a handle extending upwardly of the upper side of the floor member, a stud extending downwardly from the handle and having a key at its lower end adapted to fit into one of said seat rails in an unlocked position, said handle being biased upwardly and being adapted to be rotated when forced against the bias downwardly to lock said key in said one rail”, Claim 7; handles present in modular floor members, thus make manual orientation of floor members possible; note, Byrd relied upon above to teach container-like receptacle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd wherein: the container-like receptacle additionally comprises handle elements which are attached to the base part and/or the side elements of the support structure and make manual orientation of the container-like receptacle possible, as taught by Davies, to provide handles for easier execution of manual operations disclosed by Lohmann: “Even in the case of possible manually executed interruptions in the rotation process, the drive rollers 29 of all PDUs 27 remain pressed against the underside of the pallet 4”, Para. [0060].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohmann (DE 10158298 C1) in view of Byrd (US 4,216,927) as applied to claim 1 above, further in view of Lee (US 5,360,129).

Regarding claim 23, Lohmann as modified by Byrd teaches the cargo management system according to claim 1, but does not expressly disclose wherein: the cargo handover module, the intermediate conveying device and/or the container- like receptacle are formed at least in part from a fibre-reinforced plastics material such as a glass-fibre composite material, a carbon-fibre composite material, Kevlar, or combinations thereof.
However, in an analogous aircraft cargo art, Lee teaches wherein: the cargo handover module, the intermediate conveying device and/or the container- like receptacle are formed at least in part from a fibre-reinforced plastics material such as a glass-fibre composite material, a carbon-fibre composite material, Kevlar, or combinations thereof (“The laminated material which is shown in FIG. 3 is one example of material which forms or lines the faces other than the weakened face 7 of the container 1. The material comprises aluminium/aluminium alloy honeycomb layers 21 e.g. made of Type 3003 Al alloy foils 38 to 76 micrometers thick to BS 1470, filled with a rigid or compressible non-inflammable plastics foam 23, the filled layers 21 themselves being contained between sandwiches 25, 27 each comprising alternate layers of aluminium or aluminium alloy and a high strength, high modulus fibre reinforced composite, e.g. polyaramid and/or carbon fibre reinforced polymeric material. The sandwiches 25, 27 have holes 29 formed therethrough. As shown in FIG. 3, one of the sandwiches 25 is formed of fibre reinforced composite/aluminium/fibre reinforced composite layers and the other sandwich 27 is formed of aluminium/fibre reinforced composite/aluminium layers although these two sandwiches may be optionally interchanged or one substituted for the other.”, Col. 9, Lines 11-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Lohmann as modified by Byrd wherein: the cargo handover module, the intermediate conveying device and/or the container- like receptacle are formed at least in part from a fibre-reinforced plastics material such as a glass-fibre composite material, a carbon-fibre composite material, Kevlar, or combinations thereof, as taught by Lee, to provide “strengthened faces of the luggage container and the aircraft hold liner may be trade of and/or reinforced by blast resistant material preferably in the form of a composite of a lightweight foamed or cellular material and of an impact resistant material having holes therethrough.” (Lee, Col. 5, Lines 45-50). Further, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647